Judgment reversed on the law and the facts, with costs, verdict reinstated,† and judgment directed to be entered thereon, with costs. Appeal, in so far as it purports to be from an order entered on the clerk’s minutes, dismissed. In the circumstances the court was without power to dismiss the complaint on the merits. (Bail v. N. Y., N. H. & H. R. R. Co., 201 N. Y. 355.) Furthermore, the verdict was sustained by the evidence. Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent from the determination to reinstate the verdict and vote for a new trial.

 Verdict was for $2,500 in action for personal injuries.— [Rep.